ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_01_FR.txt. OPINION INDIVIDUELLE DE M. GUILLAUME, PRÉSIDENT

[Texte original français |

Compétence pénale des juridictions nationales — Lieu de commission de
l'infraction — Autres critères de rattachement — Compétence universelle —
Absence.

1. Je souscris entièrement à l’arrêt rendu par la Cour. Je crois cepen-
dant utile de préciser ma position sur une question que l’arrêt n’a pas
abordée: celle de savoir si le juge belge avait compétence pour délivrer le
11 avril 2000 un mandat d’arrêt international à l'encontre de M. Yerodia
Ndombasi.

Cette question était soulevée dans la requête introductive d’instance de
la République démocratique du Congo. Celle-ci soutenait en effet que le
mandat d’arrét méconnaissait non seulement l’immunité de M. Yerodia
Ndombasi en tant que ministre des affaires étrangères, mais encore «le
principe selon lequel un Etat ne peut exercer son pouvoir sur le territoire
d’un autre Etat». Elle en déduisait que la compétence universelle que
l'Etat belge s'était attribuée par l’article 7 de la loi du 16 juin 1993 modi-
fiée le 10 février 1999 était contraire au droit international et qu'il en était
par suite de même du mandat d'arrêt litigieux.

Au cours de la procédure orale, le Congo n’a pas développé cette argu-
mentation et il ne l’a pas reprise dans ses conclusions finales. Dès lors, la
Cour ne pouvait statuer sur ce point dans le dispositif de son arrêt. Elle
aurait pu cependant aborder tel ou tel aspect de la question de la com-
pétence universelle dans les motifs de sa décision (voir arrêt, par. 43).

Une telle démarche eût été logique. En effet, la compétence des tribu-
naux est une question sur laquelle ceux-ci doivent se prononcer avant de
s'interroger sur [’immunité des justiciables. On ne peut en d’autres termes
bénéficier de l’immunité de juridiction que s’il y a juridiction. Par ailleurs
il s’agit là d'une question importante et controversée que tous les Etats et
en particulier la Belgique auraient eu intérêt à voir clarifiée. Je pense utile
de le faire ici.

2. La loi belge du 16 juin 1993, modifiée par la loi du 10 février 1999,
a pour objet la répression des violations graves du droit international
humanitaire. Elle couvre certaines infractions aux conventions de Genève
du 12 août 1949 et aux protocoles additionnels n° I et II à ces conven-
tions du 8 juin 1977. Elle vise également le crime contre l'humanité
qu'elle définit dans les termes retenus par la convention de Rome du
17 juillet 1998. La loi ajoute en son article 7 que «les juridictions belges
sont compétentes pour connaître des infractions prévues à la présente loi,
indépendamment du lieu où celles-ci auront été commises ».

36
36 MANDAT D’ARRET (OP. IND. GUILLAUME)

3. Le mandat d'arrêt attaqué inculpe M. Yerodia Ndombasi d’infrac-
tions graves aux conventions de Genève et de crimes contre l’humanité. Il
rappelle que, aux termes de l’article 7 de la loi du 16 juin 1993 modifiée,
les auteurs de telles infractions «relèvent de la compétence des juridic-
tions belges, quelles que soient leur nationalité et celle des victimes». Il
ajoute que «les juridictions belges sont compétentes même si l’inculpé
(belge ou étranger) n’est pas trouvé en Belgique». Il précise que, «en
matière de droit humanitaire, le législateur a voulu ainsi déroger au prin-
cipe de territorialité du droit pénal dans la ligne des dispositions des
quatre conventions de Genève et du protocole I». Il note que

«la convention du 10 décembre 1984 contre la torture et autres
peines ou traitements cruels, inhumains ou dégradants [s’inscrit]
dans la même optique en reconnaissant la légitimité d'une compétence
extra-territoriale en la matière et en consacrant le principe aut
dedere aut judicare».

Sur ces bases, il conclut à la compétence des juridictions belges.

4. En vue d’apprécier la validité de ce raisonnement, il convient tout
d’abord de rappeler les principes fondamentaux régissant en droit inter-
national l'exercice par les Etats de leur compétence juridictionnelle en
matière pénale.

Le droit pénal a pour premier objet de permettre la répression dans
chaque pays des infractions commises sur le territoire national. En effet,
c'est sur ce territoire que peuvent le plus souvent être rassemblées les
preuves de l'infraction. C’est là que cette dernière porte généralement ses
effets. C’est là enfin que la peine prononcée peut le plus naturellement
servir d'exemple. Aussi la Cour permanente de Justice internationale
a-t-elle constaté dès 1927 que «le principe de la territorialité du droit
pénal est à la base de toutes les législations» !.

La question s’est cependant toujours posée de savoir si d’autres Etats
que l'Etat territorial ont compétence concurrente pour engager des pour-
suites pénales contre les auteurs d’infractions. Un vaste débat s’est engagé
à cet égard dès la constitution en Europe des grands Etats modernes. Cer-
tains auteurs, comme Covarruvias et Grotius, ont souligné que la pré-
sence sur le territoire d’un Etat d’un criminel étranger jouissant en paix
du fruit de ses crimes n'était pas tolérable. Ils ont par suite soutenu que
les auteurs de certaines infractions particulièrement graves devaient pou-
voir être poursuivis tant par l'Etat sur le territoire duquel le crime a été
commis que dans le pays où ils ont tenté de trouver refuge. Ce pays serait
tenu d’une obligation d’arrestation, suivie d’extradition ou de poursuite,
selon la maxime aut dedere aut judicare?.

Ce courant doctrinal favorable à la répression universelle se heurta

' Lotus, arrêt n° 9, 1927, C.P.J.L série A n° 10, p. 20.
? Covarruvias, Practicarum quaestionum, chap. II, n° 7; Grotius, De jure belli ac pacis,
livre I], chap. XXI, par. 4: voir aussi livre 1, chap. V.

37
37 MANDAT D’ARRET (OP. IND. GUILLAUME)

cependant à partir du XVIII* siècle à un autre mouvement d’idée hostile
a une telle répression, illustré notamment par Montesquieu, Voltaire et
Jean-Jacques Rousseau’. Leur pensée trouva sa traduction au plan pénal
dans les ouvrages de Beccaria qui, dès 1764, soulignait que «les juges ne
sont pas les vengeurs du genre humain en général... Un crime ne peut être
puni que dans le pays où il a été commis. »4

La philosophie des lumières inspira le législateur révolutionnaire et le
droit du XIX® siècle. Certains en poussèrent même la logique jusqu'à son
terme et Martens, en 1831, pouvait affirmer que «le pouvoir législatif
[s'étend] sur toutes les personnes et sur tous les biens qui se trouvent dans
l'Etat» et que «la loi ne s'étend point sur d’autres Etats ni sur leurs
sujets». Un siècle plus tard, Max Huber lui faisait écho en rappelant en
1928, dans la sentence de L'ile de Palmas, que l'Etat a «compétence
exclusive ... en ce qui concerne son propre territoire»®.

Dans la pratique, le principe de la souveraineté territoriale ne devait
pas supporter d'exception en ce qui concerne l’usage de la contrainte,
mais il n’en fut pas de même pour ce qui est des compétences législatives
et juridictionnelles. En particulier, le droit international classique n'exclut
pas que l'Etat puisse dans certains cas exercer sa compétence juridiction-
nelle sur des infractions commises à l'étranger. Mais comme l'avait, là
encore, rappelé la Cour permanente dans l'affaire du Lotus, un tel exer-
cice n’est pas sans limites’. Dans le droit classique, un Etat ne peut nor-
malement connaître d’une infraction commise à l'étranger que si le délin-
quant, ou à la rigueur la victime, a la nationalité de cet Etat ou si le crime
porte atteinte à sa sûreté intérieure ou extérieure. Les Etats demeurent
d'ordinaire incompétents pour connaître d’infractions commises à l’étran-
ger entre étrangers.

5. Traditionnellement, le droit international coutumier admettait
cependant un cas de compétence universelle, celui de la piraterie. Plus
récemment, il a été précisé à l’article 19 de la convention de Genève sur la
haute mer du 29 avril 1958, puis à l’article 105 de la convention de Mon-
tego Bay du 10 décembre 1982 que:

«Tout Etat peut, en haute mer ou en tout autre lieu ne relevant de
la juridiction d’aucun Etat, saisir un navire ou un aéronef pirate ... et
appréhender les personnes et saisir les biens se trouvant à bord. Les
tribunaux de l’Etat qui a opéré la saisie peuvent se prononcer sur les
peines à infliger. »

+ Montesquieu, L'esprit des lois, livre 26, chap. 16 et 21; Voltaire, Dictionnaire philo-
sophique, rubrique «Crimes et délits de temps et de lieu»; Rousseau, Du contrat social,
livre IT, chap. 12, et livre HI, chap. 18.

+ Beccaria, Traité des délits et des peines, par. 21.

$ G.F. de Martens, Précis du droit des gens modernes de l'Europe fondé sur les traités
et l'usage, 1831, vol. I, par. 85 et 86 (voir également par. 100).

6 Recueil des sentences arbitrales des Nations Unies, t. IL, sentence du 4 avril 1928,
p. 838.

7 Lotus, arrêt n° 9, 1927, CPJ. série A n° 10, p. 19.

38
38 MANDAT D’ARRET (OP. IND. GUILLAUME)

Ainsi, dans ces conventions, la compétence universelle est acceptée
pour Ja piraterie du fait que celle-ci est perpétrée en haute mer, hors du
territoire d’un quelconque Etat. Toutefois, même en haute mer, le droit
international classique se montre fort restrictif puisqu'il n’admet la com-
pétence universelle que pour la piraterie et non pour d’autres crimes ou
délits comparables qui peuvent, eux aussi, être commis hors de la juridic-
tion des Etats côtiers, tels le trafic des esclaves® ou celui des stupéfiants
ou de substances psychotropes”.

6. Les inconvénients d’une telle approche apparurent clairement au
début du XX° siècle en ce qui concerne le faux monnayage, et la conven-
tion du 20 avril 1929 préparée au sein de la Société des Nations marqua
sur ce point une certaine évolution. En effet, elle permit aux Etats
d'étendre leur législation pénale aux infractions de faux monnayage con-
cernant des monnaies étrangères. Elle ajouta que «les étrangers qui ont com-
mis à l'étranger» l’une des infractions prévues par la convention «et qui
se trouvent sur le territoire d’un pays dont la législation interne admet
comme règle générale le principe de la poursuite d’infraction commise à
l'étranger doivent être punis de la même manière que si le fait avait été
commis sur le territoire de ce pays». Mais elle subordonna cette obliga-
tion à diverses conditions !°.

Une approche comparable fut suivie par la convention unique sur les
stupéfiants du 30 mars 1961 !! et par la convention des Nations Unies du
21 février 1971 !? sur les substances psychotropes qui réservent «les dis-
positions constitutionnelles de chaque Partie, son système juridique et sa
législation nationale». Aucune de ces conventions, pas plus d’ailleurs que
les conventions de Genève de 1949, ne contient de dispositions régissant
la compétence des tribunaux nationaux.

7. Un nouveau pas sera franchi en ce sens à partir de 1970 en vue de
lutter contre le terrorisme international. A cette fin, les Etats mirent en
effet sur pied un dispositif inconnu jusqu'alors: celui de la compétence
universelle obligatoire, encore que subsidiaire.

Cette innovation fondamentale fut le fait de la convention de La Haye
du 16 décembre 1970 pour la répression de la capture illicite d’aéronefs !*,
Celle-ci fait obligation à l’Etat sur le territoire duquel l’auteur de l’infrac-
tion se réfugie de l’extrader ou d'engager des poursuites à son encontre.

8 Voir la convention de Genève du 25 septembre 1926 relative à l'esclavage et la con-
vention supplémentaire des Nations Unies du 7 septembre 1956 (textes dans de Martens,
Nouveau recueil général des traités, 3° série, t. XIX, p. 303, et Colliard et Manin, Droit
international et histoire diplomatique, t. 1, p. 220).

° La convention des Nations Unies contre le trafic illicite de stupéfiants et de puis-
sances psychotropes, signée à Vienne le 20 décembre 1988, traite en son article 17 du trafic
illicite en mer. Elle réserve la compétence de l'Etat du pavillon (texte dans la Revue géné-
rale de droit international publie, 1989/3, p. 720).

10 Recueil des traités de la Société des Nations, vol. 112, p. 371.

'l Recueil des traités des Nations Unies, vol. 520, p. 151.

2 Ibid, vol. 1019, p. 175.
13 Jbid., vol. 860, p. 105.

39
39 MANDAT D’ARRET (OP. IND. GUILLAUME)

Mais un tel dispositif eût été insuffisant si en même temps la convention
n'avait créé pour les Etats parties une obligation d’établir à cette fin leur
compétence juridictionnelle. Aussi l’article 4, paragraphe 2, de la conven-
tion dispose-t-il que:

«Tout Etat contractant ... prend les mesures nécessaires pour éta-
blir sa compétence aux fins de connaître de l’infraction dans le cas
où l’auteur présumé de celle-ci se trouve sur son territoire et où ledit
Etat ne l’extrade pas conformément à [la convention].»

Cette formulation marquait un tournant dont la conférence de La Haye
a d’ailleurs été consciente . Désormais l'obligation de poursuite n’était
plus subordonnée à l'existence d’une compétence, mais la compétence
elle-même devait être prise pour permettre les poursuites.

8. Le système ainsi adopté fut repris avec quelques variantes mineures
dans un grand nombre de conventions, à savoir la convention de Mon-
tréal du 23 septembre 1971 pour la répression d’actes illicites dirigés
contre la sécurité de l’aviation civile; la convention de New York du
14 décembre 1973 sur la prévention et la répression des infractions contre
les personnes jouissant d’une protection internationale, y compris les
agents diplomatiques; la convention de New York du 17 décembre 1979
contre la prise d’otages; la convention de Vienne du 3 mars 1980 sur la
protection physique des matières nucléaires; la convention de New York
du 10 décembre 1984 contre la torture et autres peines ou traitements
cruels, inhumains ou dégradants; le protocole de Montréal du
24 février 1988 relatif à certaines violences commises dans les aéroports;
la convention de Rome du 10 mars 1988 pour la répression d’actes illi-
cites contre la sécurité de la navigation maritime; le protocole du même
jour concernant la sécurité des plates-formes fixes situées sur le plateau
continental; la convention de Vienne du 20 décembre 1988 contre le trafic
illicite des stupéfiants et des substances psychotropes; la convention de
New York du 15 décembre 1997 pour la répression des attentats terro-
ristes à l’explosif; enfin la convention de New York du 9 décembre 1999
pour la répression du financement du terrorisme.

9. Ainsi était mis conventionnellement sur pied un système correspon-
dant aux doctrines prônées autrefois par Grotius. Lorsque l’auteur de
Pune des infractions couvertes par ces conventions est trouvé sur le ter-
ritoire d’un Etat, ce dernier est dans l'obligation de l'arrêter, puis de
l’extrader ou de le poursuivre. Il doit avoir au préalable conféré compé-
tence à ses tribunaux pour juger l'intéressé en l’absence d’extradition. De
la sorte est assurée une répression universelle des infractions en cause,
leurs auteurs ne pouvant trouver refuge sur le territoire d'aucun Etat.

En revanche, aucun de ces textes n’a envisagé l'établissement d’une com-

4° La conférence diplomatique de La Haye a en effet complété sur ce point le projet du
comité juridique de l'OACI en prévoyant une nouvelle compétence juridictionnelle. Cette
solution fut acquise sur proposition de l'Espagne par 34 voix contre 17 avec 12 absten-
üons (voir Annuaire français de droit international, 1970, p. 49).

40
40 MANDAT D’ARRET (OP. IND. GUILLAUME)

pétence juridictionnelle pour connaître d’infractions commises à l'étranger
par des étrangers à l’encontre d’étrangers lorsque l’auteur de ces infrac-
tions ne se trouve pas sur le territoire de Etat intéressé. La compétence
universelle par défaut est inconnue du droit international conventionnel.

10. Aussi bien, et faute de dispositions conventionnelles, la Belgique,
dans son mémoire écrit comme dans ses plaidoiries, se réfère-t-elle pour
l'essentiel sur ce point au droit coutumier international.

11. Dans cette perspective, la Belgique évoque le développement de la
justice pénale internationale. Mais ce développement a eu précisément
pour objet de pallier les insuffisances des justices nationales, et les régles
gouvernant la compétence des juridictions internationales telles qu’éta-
blies par traité ou par le Conseil de sécurité sont bien entendu sans inci-
dence sur la compétence des juridictions nationales.

12. Aussi la Belgique cherche-t-elle pour l’essentiel à justifier sa position
en se référant à la pratique des Etats et a leur opinio juris. Les législations
et jurisprudences nationales évoquées au dossier ne vont cependant pas
dans le sens des théses belges et j’en fournirai quelques exemples topiques.

En France, l’article 689-1 du code de procédure pénale dispose que:

«En application des conventions internationales visées aux articles
suivants !*, peut être poursuivie et jugée par les juridictions fran-
çaises, si elle se trouve en France, toute personne qui s’est rendue
coupable hors du territoire de la République de l’une des infrac-
tions énumérées par ces articles.»

Deux lois des 2 janvier 1995 et 22 mai 1996 relatives à certains crimes
commis dans l’ex-Yougoslavie et au Rwanda ont étendu la compétence
des juridictions françaises à de tels crimes lorsque, là encore, l’auteur pré-
sumé de l'infraction est trouvé en territoire français !$. En outre la Cour
de cassation française a interprété restrictivement l’article 689-1 en esti-
mant que, «en l’absence d’effet direct des dispositions des quatre conven-
tions de Genève relatives à la recherche et à la poursuite des auteurs
d’infractions graves, l’article 689 du code de procédure pénale ne saurait
recevoir application» en ce qui concerne les auteurs d'infractions graves à
ces conventions trouvés en territoire français !?.

En Allemagne, le Code pénal (Strafgesetzbuch) contient en son article 6,
paragraphes 1 et 9, et en son article 7, paragraphe 2, des dispositions per-
mettant la poursuite dans certaines hypothèses de crimes commis à l’étran-
ger. Dans un cas de génocide { Tadié), la Cour suprême fédérale allemande
(Bundesgerichtshof) a certes rappelé que: «la loi pénale allemande est
applicable en vertu de l’article 6, paragraphe 1, à un crime de génocide
commis à l'étranger indépendamment même de la loi de l'Etat territorial

'S A savoir les conventions internationales mentionnées aux paragraphes 7 et 8 de la
présente opinion auxquelles la France est partie.

'6 Pour l'application de cette dernière loi, voir Cour de cassation, chambre criminelle,
6 janvier 1998, Munyeshyaka.

17 Cour de cassation, chambre criminelle, 26 mars 1996, n° 132, Javor.

41
41 MANDAT D’ARRET (OP. IND. GUILLAUME)

(principe de la compétence dite universelle)». Elle a toutefois ajouté
«qu'une condition préalable est que le droit international n’interdise pas
qu’il soit procédé de la sorte»; en outre, c’est seulement si, dans chaque
cas, il existe un «lien» légitimant des poursuites en Allemagne «qu’il est
possible d’appliquer la loi pénale allemande à Ja conduite d’un étranger à
l'étranger. En l’absence d’un tel lien avec l'Etat du for, des poursuites cri-
minelles violent le principe de non-ingérence selon lequel chaque Etat doit
respecter la souveraineté des autres Etats.» !# Au cas particulier, la Cour
fédérale estima qu’un tel lien existait du fait que l’accusé résidait volontai-
rement depuis plusieurs mois en Allemagne, qu'il y avait établi le centre de
ses intérêts et qu'il avait été arrêté en territoire allemand.

La Cour suprême des Pays-Bas (Hoge Raad) a eu à connaître de pro-
blèmes comparables dans l'affaire Bouterse. Elle a relevé que la législa-
tion néerlandaise adoptée pour l'application des conventions de La Haye
de 1970 et de Montréal de 1971 ne donnait compétence aux juridictions
néerlandaises pour des infractions commises à l'étranger que si «l’accusé
était trouvé aux Pays-Bas». Elle en a déduit qu'il en était de même dans
le cas de la convention de 1984 contre la torture, bien que cette précision
n'ait pas été introduite dans la législation portant application de ladite
convention. Elle a donc jugé que des poursuites aux Pays-Bas pour des
actes de torture commis à l'étranger n'étaient possibles que

«si l’une des conditions de rattachement prévue par la convention
pour l'établissement de la compétence juridictionnelle était remplie,
par exemple si l'accusé ou la victime était néerlandais ou devait être
regardé comme tel ou si l’accusé se trouvait sur le territoire néerlan-
dais au moment de son arrestation» !°.

18 Bundesgerichtshof, 13 février 1994, 1 BGs 100.94, dans Neue Zeitschrift für Straf-
recht, 1994, p. 232-233. Le texte original en allemand se lit comme suit:

«4 a) Nach § 6 Nr. 1 StGB gilt deutsches Strafrecht für ein im Ausland begangenes
Verbrechen des Vôlkermordes (§ 220a StGB), und zwar unabhängig vom Recht des
Tatorts (sog. Weltrechtsprinzip). Vorraussetzung ist allerdings — über den Wortlaut
der Vorschrift hinaus —, daB ein vôlkerrechtliches Verbot nicht entgegensteht und
auBerdem ein legitimierender Anknüpfungspunkt im Einzelfall einen unmittelbaren
Bezug der Strafverfolgung zum Inland herstellt; nur dann ist die Anwendung inner-
staatlicher (deutscher) Strafgewalt auf die Auslandstat eines Auslanders gerechtfertigt.
Fehlt ein derartiger Inlandsbezug, so verst6Bt die Strafverfolgung gegen das sog.
Nichteinmischungsprinzip, das die Achtung der Souveränität fremder Staaten gebietet
(BGHSt 27, 30 und 34, 334: Oehler JR 1977, 424; Holzhausen NStZ 1992, 268). »

Dans le méme sens, Diisseldorf Oberlandesgericht, 26 septembre 1997, Bundesgerichts-
hof, 30 avril 1999, Jorgié; Düsseldorf Oberlandesgericht, 29 novembre 1999, Bundes-
gerichtshof, 21 février 2001, Sokolvié.

1% Hoge Raad, 18 septembre 2001, Bouterse, par. 8.5. Le texte original en néerlandais se
lit comme suit:

«indien daartoe een in dat Verdrag genoemd aanknopingspunt voor de vestiging van
rechtsmacht aanwezig is, bijvoorbeeld omdat de vermoedelijke dader dan wel het
slachtoffer Nederlander is of daarmee gelijkgesteld moet worden, of omdat de ver-
moedelijke dader zich ten tijde van zijn aanhouding in Nederland bevindt».

42
42 MANDAT D’ARRET (OP. IND. GUILLAUME)

Les exemples pourraient étre multipliés et le seul pays dont la législa-
tion et la jurisprudence semblent clairement en sens inverse est Etat
d'Israël qui, en ce domaine, constitue à l’évidence un cas très particulier.

Pour conclure, je ne saurais faire mieux sur ce point que de citer lord
Slynn of Hadley qui, dans la premiére affaire Pinochet, concluait (le texte
original en langue anglaise est reproduit ci-contre):

«Il ne ... semble pas qu'il ait été démontré qu’il existe une pratique
étatique ou un consensus général — sans parler d’une convention
largement acceptée — selon lesquels tous les crimes de droit interna-
tional devraient relever de la compétence des juridictions nationales
en vertu du principe de la compétence universelle... Que les crimes de
droit international devraient être jugés devant des tribunaux inter-
nationaux ou dans l'Etat de celui qui a perpétré le crime est une
chose; que des actions devraient être intentées à leur sujet auprès des
juridictions d’autres Etats, sans tenir compte d’une règle de droit
international coutumier établie de longue date, en est une autre...
Même le fait qu’un acte soit reconnu comme un crime en droit inter-
national ne signifie pas que les juridictions de tous les Etats aient
compétence pour statuer sur un tel crime... I] n’existe pas de compé-
tence universelle à l'égard des crimes de droit international... » 20

En d’autres termes, le droit international ne connaît qu’un seul cas
véritable de compétence universelle: la piraterie. En outre, de nombreuses
conventions internationales prescrivent l'établissement d’une compétence
universelle subsidiaire en vue du jugement de certains délinquants arrêtés
sur le territoire national et non extradés vers un pays étranger. La com-
pétence universelle par défaut telle que retenue dans la présente affaire est
inconnue du droit international.

13. Constatant que ni le droit conventionnel, ni le droit coutumier
international ne prévoient la possibilité pour un Etat de donner compé-
tence universelle à ses tribunaux en l’absence de l’auteur de l’infraction sur
son territoire, la Belgique soutient en dernier lieu que, même en l’absence
de tout traité ou de toute coutume en ce sens, elle jouissait d’une liberté
d’action totale. Elle invoque à cet effet l’arrêt rendu par la Cour perma-
nente de Justice internationale dans l’affaire du Lotus, selon lequel:

«Loin de défendre d’une manière générale aux Etats d'étendre
leurs lois et leur juridiction à des personnes, des biens et des actes
hors du territoire, [le droit international] leur laisse, à cet égard, une
large liberté, qui n’est limitée que dans quelques cas par des règles
prohibitives...»?!

2 House of Lords, 25 novembre 1998, R. v. Bartle. ex parte Pinochet.
21 Lotus, arrêt n° 9, 1927, C.P.FL série A n° 10, p. 19.

43
43 MANDAT D’ARRET (OP. IND, GUILLAUME)

Dès lors, et en l’absence de toute règle prohibitive, la Belgique aurait
pu, plaide-t-elle, s’attribuer une compétence universelle par défaut.

14. Cette argumentation ne paraît guère convaincante. En effet, la
Cour permanente elle-même, après avoir posé le principe général rap-
pelé par la Belgique, s’est interrogée sur la question de savoir «si les
considérations qui précèdent valent réellement pour la matière
pénale» ??, Elle à relevé que l’on pouvait soit envisager une telle applica-
tion, soit estimer que: «le caractère exclusivement territorial de la légis-
lation en cette matière constituerait un principe qui excluerait ipso
facto, sauf exceptions expresses, le droit pour les Etats d'étendre au-delà
de leurs frontières la juridiction pénale de leurs tribunaux». Au cas
particulier, la Cour permanente n’estima pas nécessaire de prendre parti
sur cette question. S'agissant de l’abordage d’un navire turc par un
navire français, elle se borna à constater que l'infraction reprochée avait
produit ses effets en territoire turc et que par suite les poursuites pénales
pouvaient «être justifiées … au point de vue du principe dit de la terri-
torialité» 1.

15. L’abstention de la Cour permanente était explicable en 1927,
compte tenu de la rareté du droit conventionnel existant alors. La situa-
tion est aujourd’hui, me semble-t-il, totalement différente. L'adoption de
la Charte des Nations Unies proclamant l'égalité souveraine des Etats et
Papparition sur la scène internationale des nouveaux Etats nés de la
décolonisation ont renforcé le principe de territorialité. Le droit pénal
international s’est lui-même considérablement développé et constitue
aujourd’hui un corpus juridique impressionnant. Il reconnaît en de nom-
breuses circonstances la possibilité, voire l'obligation pour les Etats
autres que celui sur le territoire duquel l'infraction a été commise, de
donner compétence à ses tribunaux pour poursuivre les auteurs de cer-
tains crimes lorsqu'ils se trouvent sur leur territoire. Des juridictions
pénales internationales ont été créées. Mais à aucun moment il n’a été
envisagé de donner compétence aux tribunaux de tous les Etats du
monde pour poursuivre de tels crimes, quels qu’en soient les auteurs et
les victimes et quel que soit le lieu où se trouve le délinquant. Procéder
de la sorte risquerait d’ailleurs de créer le chaos juridictionnel le plus
total. Ce serait aussi promouvoir l’arbitraire au profit des puissants, cen-
sés agir au nom d’une «Communauté internationale» aux contours indé-
terminés. Contrairement à ce que préconise une partie de la doctrine,
une telle évolution marquerait non une progression, mais une régression
du droit.

16. Les Etats exercent avant tout leur compétence juridictionnelle
pénale sur leur territoire, Dans le droit international classique, ils ne
peuvent normalement connaître d’une infraction commise à l'étranger que

D

Lotus, arrêt n° 9, 1927, CP.J.L série A n° 10, p. 20.
Ibid.
thid., p. 23.

fomon
any

QR!

Bb
En
44 MANDAT D’ARRET (OP. IND. GUILLAUME)

si le délinquant ou, a la rigueur, la victime a leur nationalité ou si le crime
porte atteinte a leur sûreté intérieure ou extérieure. Ils le peuvent en outre
en cas de piraterie et dans les hypothèses de compétence universelle sub-
sidiaire prévues par diverses conventions si l’auteur de l'infraction se
trouve sur leur territoire. Mais en dehors de ces cas, le droit international
n’admet pas la compétence universelle: il admet encore moins la compé-
tence universelle par défaut.

17. Passant au cas particulier, j'observerai que M. Yerodia Ndombasi
est accusé de deux types d'infraction, à savoir de crimes de guerre graves
sanctionnés par les conventions de Genève et de crimes contre l’huma-
nité.

En ce qui concerne le premier chef d’accusation, je noterai que, selon
Particle 49 de la première convention de Genève, l’article 50 de la deuxième
convention, l’article 129 de la troisième convention et l’article 146 de la
quatrième convention:

«Chaque partie contractante aura l’obligation de rechercher les
personnes prévenues d’avoir commis ou d’avoir ordonné de com-
mettre» certaines infractions graves à la convention «et elle devra les
déférer à ses propres tribunaux, quelle que soit leur nationalité. Elle
pourra, aussi, si elle le préfère, et selon les conditions prévues par sa
propre législation les remettre pour jugement à une autre Partie
contractante intéressée à la poursuite.»

Cette disposition fait obligation à chaque partie contractante de
rechercher les intéressés et de les déférer à ses tribunaux (à moins qu’elle
ne préfère les remettre à une autre partie). Les conventions de Genève
ne comportent cependant aucune disposition relative aux compétences
juridictionnelles comparable par exemple à l’article 4 de la convention
de La Haye précitée. Bien plus, elles ne créent aucune obligation de
recherche, d’arrestation ou de poursuite dans les cas ou les personnes
prévenues ne se trouvent pas sur le territoire de l’Etat concerné. Elles ne
sauraient donc et en tout état de cause fonder une compétence univer-
selle par défaut. La Belgique n’a dès lors pu conférer une telle compé-
tence à ses tribunaux sur la base de ces conventions et les poursuites
engagées en l'espèce contre M. Yerodia Ndombasi pour crimes de
guerre l’ont été par un juge incompétent au regard du droit internatio-
nal.

Il en est de même en ce qui concerne les poursuites pour crimes contre
l'humanité. En effet, aucune convention internationale, en dehors de la
convention de Rome du 17 juillet 1998 non entrée en vigueur, ne concerne
la répression de ces crimes. Aussi bien le juge belge, probablement cons-
cient de cette difficulté, a-t-il dans son mandat cru pouvoir viser la
convention du 10 décembre 1984 contre la torture. Mais on ne saurait en
matière pénale raisonner par analogie, ainsi que la Cour permanente de
Justice internationale l'a d’ailleurs rappelé dans son avis consultatif du
4 décembre 1935 concernant la Compatibilité de certains décrets-lois

45
45 MANDAT D’ARRET (OP. IND, GUILLAUME)

dantzikois avec la constitution de la Ville libre?>. La encore, les pour-
suites engagées l’ont été par un juge incompétent au regard du droit
international.

Si la Cour avait abordé ces questions, elle aurait donc dû, me semble-
t-il, constater que le juge belge s’était à tort reconnu compétent pour
poursuivre M. Yerodia Ndombasi en se prévalant d’une compétence uni-
verselle incompatible avec le droit international.

(Signé) Gilbert GUILLAUME.

25 Compatibilité de certains décrets-lois dantzikois avec la constitution de la Ville libre,
avis consultatif, 1935, C.P.J.1. série AIB n° 65, p. 41 et suiv.

46
